DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                      JA'QUOYA WARDLOW,

                            Appellant,

                                 v.

           BELL TOWER SHOPS LLC; and TGI FRIDAY'S
         INC.; and JACKMONT HOSPITALITY, INC., d/b/a
           TGI FRIDAY'S; MADISON MARQUETTE REAL
                ESTATE SERVICES, LLC; and ANDY
                     FRAIN SERVICES, INC.

                            Appellees.


                          No. 2D21-1681



                       September 21, 2022

Appeal from the Circuit Court for Lee County; Joseph C. Fuller,
Judge.

James C. Blecke of The Haggard Law Firm, P.A., Coral Gables, for
Appellant.

P. Brandon Perkins of Campbell Conroy & O'Neil, Plantation, for
Appellee Bell Tower Shops LLC.

Ezequiel Lugo of Banker Lopez Gassler P.A., for Appellee Madison
Marquette Real Estate Services, LLC.
No appearance for remaining Appellees.


PER CURIAM.

     Affirmed.


CASANUEVA, SILBERMAN, and LaROSE, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2